DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response to amendment filed on 3/8/2020 in which claim 2, 6 – 7, 12, and 16 was amended, claims 17 – 19 was added, and claims 2 – 19 was presented for further examination.
3.	Claims 2 – 19 are now pending in the application.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.
 
Response to Arguments
5.	Applicant’s arguments with respect to claims 2 - 19 have been considered but are moot in view of new ground of rejection necessitated by the amendment.




Remarks
6.1	As per claim 2, applicant argues in substance in pages 6 – 9 that Sareen et al (US 2008/0109401 A1), Collier (US 2008/0147653 A1), and MacLaurin et al (US 2008/0222570 A1) does not disclose determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully respond that the combine teaching of Sareen et al (US 2008/0109401 A1), Kasperski et al (US 2007/0050351 A1), and MacLaurin et al (US 2008/0222570 A1) disclose each and every feature of claim 2 including  the features of determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously (MacLaurin: para.[0057]).
	Sareen discloses method and system for presenting search suggestion and search result associated with each search suggestion. A search character is input into the system, one or more search suggestions are determined by a ranking algorithm, top most suggested search query and their associated search result are retrieved and displayed on the user interface (see para.[0026], para.[0027], para.[0032], and para.[0040]).
	As previously indicated, MacLaurin discloses receiving search query from user, perform a search on the data source, and retrieve search results. The retrieved search results are buffer/cache and organized according to screen view of the system (see Fig.4A).  The subset of search results that fit user display screen view are displayed (see Fig.4B #438). If the user does not locate desired result in the display search results, he may scroll to another page. However, if the system determines user has not taken any action on the search results for a predetermined time period, the system may speculatively retrieve next subsequent subset of data item (i.e. search result)(see para.[0057]). Examiner interprets “next subsequent subset of data item” as “first search results that are not in the proper subset and that were not rendered” based on explanation provided in figure 4A and figure 4C of MacLaurin as detailed above.
	MacLaurin disclosure clearly indicated that search result are buffered and organized into view section. The maximum search result that fitted display area are presented to the user. The system monitor user interaction within the display result and determine whether user has not taken action on search result for a specific period time, after the expiration of specific time period, the system speculatively retrieve next subsequent search result and present it to the user.
6.2 	Thus, the rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sareen et al (US 2008/0109401 A1), in view of Kasperski et al (US 2007/0050351 A1), and further in view of MacLaurin et al (US 2008/0222570 A1).
As per claim 2, Sareen et al (US 2008/0109401 A1) discloses,
A system, comprising: a client device; and a non-transitory computer storage medium encoded with a computer program(para.[0016]; “magnetic disk storage or other magnetic storage devices, carrier wave or any other medium that can be used to encode desired information and be accessed by computing device”)., 
the program comprising instructions that when executed by the client device cause the client device to perform operations comprising: generating a search interface that includes a query input field (fig.4; #402; “INPUT SEARCH QUERY”).
providing query characters input in the query input field to a search service as a first query suggestion request (Fig.4 #402; “COM” and para.[0037]; “if the intended search query that a user intends to submit is "Microsoft," the first portion that would be submitted would be the first character of "M" and some combination of operations 302, 304, 306, 308, 310, 312, 314, 316, 318, or 320 may be performed. Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries”)
receiving, in response to the first query suggestion request, first query suggestions(para.[0037]; “Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries”).
each of the first query suggestions being ranked according to an order (para.[0026]; “query suggestion module 208 can be configured to identify any number of suggested search queries as determined by the ranked order”).
rendering in the search interface the first query suggestions according to the order (Fig.4 #404 and para.[0041]; “UI 400 may include a third screen area 406 that may be configured to display at least one predetermined search result corresponding to the one or more suggested queries displayed in the second screen area”).
the receiving the first search results after the first query suggestion have been displayed being independent of user selection of a query suggestion and independent of sending a completed query to the search service (para.[0037]; “if the intended search query that a user intends to submit is "Microsoft," the first portion that would be submitted would be the first character of "M" and some combination of operations 302, 304, 306, 308, 310, 312, 314, 316, 318, or 320 may be performed. Once the user adds the next inputted character of "i," the system would recognize that the previous portion has been replaced and would refresh the suggested search queries and predetermined search results”).
rendering for display in a display area in the search interface only a proper subset of the first search results, and not rendering the first search results that are received and that are not in the proper subset (Fig.4 #406 and para.[0041]; “UI 400 may include a third screen area 406 that may be configured to display at least one predetermined search result corresponding to the one or more suggested queries displayed in the second screen area).
	Sareen does not specifically disclose receiving, after the first query suggestions have been displayed in the search interface, first search results responsive to a first query suggestion in the first query suggestions displayed in the search interface
	However, Kasperski et al (US 2007/0050351 A1) in an analogous art discloses,
receiving, after the first query suggestions have been displayed in the search interface, first search results responsive to a first query suggestion in the first query suggestions displayed in the search interface (Fig.10 #1008; “Provide the alternative search query to the client node”, #1010; “Provide search results for the alternative search query to the client node”, para.[0127]; “higher ranked alternatives are provided to the client 800. The alternative search queries are then displayed in the user interface” and para.[0128]; “search results that satisfy one or more of the alternative search queries are determined and provided to the client …….Results that satisfy one or more of the alternative search queries may be displayed as search results 906 in other regions of the user interface”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Kasperski into Sareen to provide alternate search suggestion with corresponding search result for reducing frustration and time consuming in reformulating query when receive search result does not reflect user interest thereby improving user interaction with the search system.
	Neither Sarren nor Kasperski specifically disclose and determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously.
	However, MacLaurin et al (US 2008/0222570 A1) in an analogous art disclose,
and determining that a predetermined time period of user inactivity has occurred after rendering the proper subset of first search results, and in response, then rendering for display in the display area remaining search results of the first search results that were previously received, the remaining search results being search results included in the first search results that were previously received but that are not in the proper subset and that were not rendered previously (para.[0057]; “at the expiration of the idle period, begin to retrieve the data necessary to render the subsequent subset of data items as a visible data set in anticipation of this action”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of MacLaurin into the combine teaching of Sareen and Kasperski to display large data set that doesn’t fit a single page in order to reduce time and effort require by user to navigate through a large data set. 

As per claim 3, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the instructions cause the client device to generate a query suggestion request in response to each character input in the query input field (para.[0032]; “a portion of a search query is received. At operation 304, one or more suggested search queries, based on at least a portion of the submitted query, are identified. …… the suggested search queries may be determined by a ranking algorithm”).As per claim 4, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the period of user inactivity is at least one second (para.[0057]; “after a pre-determined period of time (i.e., the idle timeout period)”)). As per claim 5, the rejection of claim 2 is incorporated and further Sareen et al (US 2008/0109401 A1) discloses,
wherein the first query suggestion is a highest-ranked query suggestion among the first query suggestions (Fig.4 and para.[0032]; “the suggested search queries may be determined by a ranking algorithm”).

As per claim 6, the rejection of claim 2 is incorporated and further Kasperski et al (US 2007/0050351 A1) discloses,
wherein receiving the first search results responsive to the first query suggestion in the first query suggestions is in response to requesting the first search results after an expiration of a timer that measures a time from a last query input (para.[0108]; “returning predicted queries, the query predictor "waits" until certain criteria is satisfied (such as the lapse of a specified amount of time or when a few characters are entered, or both) before the predicted queries and search results are displayed”).
	Claim 6 depends on claim 2, thus, the motivation of claim 2 is applied to claim 6.
Claims 7 – 11 are method claim corresponding to system claims 2 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 5 respectively above.

Claims 12 - 16 are non-transitory computer memory device claim corresponding to system claims 2 – 5 respectively, and rejected under the same reason set forth in connection to the rejection of claims 2 – 5 respectively above.


8.	Claims 17 - 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sareen et al (US 2008/0109401 A1), in view of Kasperski et al (US 2007/0050351 A1), and further in view of MacLaurin et al (US 2008/0222570 A1), and further in view of Amacker et al (US 2011/0093488 A1).
As per claim 17, the rejection of claim 2 is incorporated, Sareen, Kasperski, and MacLaurin does not specifically disclose wherein the instructions cause the client device to display, in the search interface, differentiated text that is appended to the query characters input in the query input field, the differentiated text being an automatic completion of the query characters input in the query input field that indicates the first query suggestion to which the first search results are responsive.
However, Amacker et al (US 2011/0093488 A1) in an analogous art discloses,
wherein the instructions cause the client device to display, in the search interface, differentiated text that is appended to the query characters input in the query input field, the differentiated text being an automatic completion of the query characters input in the query input field that indicates the first query suggestion to which the first search results are responsive (Fig.3, Fig.6A, and para.[0020]; “partial search query "ipho" returns a list of relevant terms and phrases 206 that begin with or at least contain the partially entered query, such as "iPhone 3G", "iPhone case", "iPhone car charger", "iPhone quick start guide” ……….descriptor may be displayed in a way that indicates a value has not yet been specified, such as by using "grayed out" text”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Amacker into the combine teaching of Sareen, Kasperski, and MacLaurin to provide an interface that display search result   with domain features in the system of Sareen, Kasperski, and MacLaurin to provide identification for added for phrase or keyword added to query suggestion that was not included in the initial query for providing a visual clue of phrase or keyword that may be adjusted  to provide user intent.

As per claim 18, the rejection of claim 17 is incorporated and further Amacker et al (US 2011/0093488 A1) discloses,
wherein the differentiated text is displayed in a different font than the query characters (Fig.3, Fig.6A, and para.[0020]; “partial search query "ipho" returns a list of relevant terms and phrases 206 that begin with or at least contain the partially entered query, such as "iPhone 3G", "iPhone case", "iPhone car charger", "iPhone quick start guide” ……….descriptor may be displayed in a way that indicates a value has not yet been specified, such as by using "grayed out" text”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Amacker into the combine teaching of Sareen, Kasperski, and MacLaurin to provide an interface that display search result   with domain features in the system of Sareen, Kasperski, and MacLaurin to provide identification for added for phrase or keyword added to query suggestion that was not included in the initial query for providing a visual clue of phrase or keyword that may be adjusted  to provide user intent.
As per claim 19, the rejection of claim 17 is incorporated and further Amacker et al (US 2011/0093488 A1) discloses,
wherein a cursor in the query input field remains at a position after the query characters input in the query input field and before the differentiated text (Fig.2 ).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Amacker into the combine teaching of Sareen, Kasperski, and MacLaurin to provide an interface that display search result   with domain features in the system of Sareen, Kasperski, and MacLaurin to provide identification for added for phrase or keyword added to query suggestion that was not included in the initial query for providing a visual clue of phrase or keyword that may be adjusted  to provide user intent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



4/29/2021